Title: To George Washington from Commissioners of Embarkation at New York, 18 January 1784
From: Commissioners of Embarkation at New York
To: Washington, George



Sir,
New York 18th January 1784

The british Troops being wholly withdrawn from this Place, it only remains to the closing the Business under your Excellency’s Commission to us of the 8th of May Ulti.—that we should report our Proceedings.
We presume it will be needless to recapitulate our former Communications, and therefore take the Liberty of referring to our Letters to your Excellency of the 30th of May, 14th and 18th of June last with their respective Inclosures.
As Sir Guy Carleton did not, except in one or two instances, answer our Representations, we forbore to make further Representation. We interpreted his silence into a determination that all future application from us should remain equally unnoticed, and therefore presumed that they [would] be not only fruitless but also derogatory to the dignity of the Sovereignty by whose authority we were commissionated.
From our first arrival in this City hitherto we have whenever we were formally requested by the British Commissioners assisted them in superintending Embarkations. These Embarkations were always made in Vessels in the Pay and Service of the

Crown of Great Britain, and the superintendance consisted in visiting the Ships after they were laden and ready for sailing, and taking an account of the Negroes which the Captain informed us were on board, and which were also produced to us. The Captains were then asked whether they had any other american Property on board, they all answered in the Negative, and this was received as Evidence, without further Scrutiny, or Examination—A descriptive List of Negroes your Excellency will receive with this —This List as to the names of the Negroes and places of residence of their masters is formed from the declarations of the Negroes themselves made to the british Commissioners in our presence.
We conceive it requisite to inform your Excellency that Sir Guy Carleton retained and exercised the authority of entering and clearing out Merchant Vessels, at this Port, which were never submitted to any Inspection, and Consequently it is impossible for us to determine for a certainty the number of Negroes or the Amount of other Property belonging to the Citizens of the United States which were carried away in those Vessels, neither do we know that any Measures were used by the british Government to ascertain these points—Sir Guy Carleton effected to distinguish between the Cases of such Negroes as came within the British Lines in Consequence of the Promises of Freedom, and Indemnity held out in the Proclamations of his predecessors, and such as came in, either previous to the Proclamations or subsequent to the Cessation of Hostilities. Negroes of the first Description he supposed not included in the Treaty, as the public Faith had prior to the Treaty been pledged to them for their Security against the Claims of their former Masters. Admitting this distinction to be just, We would mention a Circumstance to your Excellency which we suppose no otherwise material than to shew that Sir Guy Carleton, or at least that his subordinate Officers did not intend to observe the Treaty even agreeable to their own limited construction of it.
Whenever the Negroes at an Inspection of an Embarkation were examined, they always, except in a very few Instances, produced a printed Certificate from the Commandant of the City countersigned by his Secretary, purporting that they came within the british Lines in consequence of the Proclamations issued by Sir Henry Clinton and others. We were sensible as

there was no mode prescribed for investigating these matters, that it was impossible the Commandant, or his Secretary could in every case have sufficient Proof of the time of the Negroes coming in, and therefore concluded there must be an abuse. In this we were not deceived, for it appears that Certificates with Blanks were given by the Commandant to Individuals to be filled up as their Convenience might require—One of these Blank Certificates have fallen into our Hands, and we transmit it to your Excellency.
Sir Guy Carleton during the whole of the time from our arrival in this City until his departure on the 25th of November exercised the same kind of Jurisdiction in this City, and on Long Island and Staten Island, and as fully as his Predecessors in Command had at any Period of the War, and in the Exercise of this Jurisdiction he retained the Regulation of the Commerce of this Port, continued to Lease and receive the Rents of a number of Houses in this City which had been previously taken, and the Rents appropriated by the british Government here as belonging to persons residing without their Lines, and by them therefore declared as being in Rebellion, he refused, except in a very few Instances to restore Persons, who were desirous of returning to their former Habitations, the possession of their Estates, and caused several Citizens of the United States to be apprehended and tried by Courts Martial. A Considerable Embarkation of Negroes took place the Day this City was evacuated—The hurry of business on the part of the Britons is the ostensible reason why we were not invited to the Inspection, as appears by a Letter from Captain Gilfillan.✻ We have the Honor to be, Your Excellency’s Most Obedient Humble servants

Egbt Benson
W.S. Smith
Danl Parker


✻Mr Gilfillan’s letter to Col. Smith of 19th Feby 1784.

